Merrick, O. J.
The tract of land in controversy in this case is the same just decreed to belong to the defendant in the case of Olho Farmer's heirs against him.
The plaintiff claims under a patent issued on a certificate of entry and purchase. The defendant claims under a confirmation by Act of Congress in the name of Ferdinand Leigh Claiborne, No. 70, class B. Statutes at Large, vol. 8, p. 239, sec. 1.
The view which we take of this case will render it unnecessary to decide whether the patent or the Act of Congress confirming class B is the superior title.
The proof satisfies us that the plaintiff was aware of the claim and probable possession of Claiborne of the land in controversy. With this knowledge he employed a surveyor at his own expense, unknown to the heirs of Olaiborne, to .locate the Olaiborne confirmation on the west side of Lake Concordia. He then entered the Olaiborne tract as subject to private entry, and obtained his patent therefor. In the meantime it was discovered that the survey of the Olaiborne tract which he had caused to be made did not correspond with’the description of the tract. The survey was rejected, and a new one ordered. The new survey has been made, and embraces the original settlement of Otho Farmer, the land possessed by Olaiborne.
We think a court of chancery, under these circumstances, would compel the plaintiff to convey the land to the defendant, even if he had no legal title, Stoddard v. Chambers, 2 Howard, 318; Bodely v. Taylor, 5 Cranch, 191; Kettridge v. Brand, 4 Robinson, 83.
*507Under our system of jurisprudence, we can grant relief by a final judgment in favor of tho defendant, quieting him in his possession and ownership of the land.
Judgment affirmed.